Citation Nr: 0909286	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  04-24 626A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for an 
acquired psychiatric disorder, claimed as a nervous 
condition.


REPRESENTATION

Appellant represented by:	Epifanio Castillo, Jr., Esq., 
United in Service to American Defenders 
Organization, Inc.


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1973 to December 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in May 2002 and 
December 2002, from the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York, which continued 
the denial of the Veteran's previously-denied claim of 
entitlement to service connection for an acquired psychiatric 
disorder, claimed as a nervous condition, on the basis that 
new and material evidence had not been submitted. 

The Board, in a February 2007 decision, declined to reopen 
the Veteran's previously-denied claim of entitlement to 
service connection for an acquired psychiatric disorder, 
claimed as a nervous condition, on the basis that new and 
material evidence had not been submitted.  

The Veteran appealed the Board's February 2007 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  

In a June 2008 Order, the Court granted a Joint Motion for 
Remand of the claim of entitlement to service connection for 
an acquired psychiatric disorder, claimed as a nervous 
condition, and vacated the Board's February 2007 decision.  
This matter was remanded to the Board for readjudication in 
accordance with the Joint Motion for Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.







REMAND

Additional development is needed prior to further disposition 
of the claim.

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice as to 
the disability rating and effective date for the award of 
benefits that will be assigned if service connection is 
awarded.  Id. at 486.  In this case, the Veteran has not yet 
been notified as to the disability rating and effective date 
for the award of benefits that will be assigned if service 
connection is granted for an acquired psychiatric disorder, 
claimed as a nervous condition.  On remand, the Veteran 
should be so notified.  

As this case involves new and material evidence, VA is 
required to look at the bases for the prior denial and notify 
the Veteran as to what evidence is necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient at the time of the 
previous denial.  The question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis upon which the prior claim was denied.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In this case, the Veteran 
has not yet been notified as to the specific evidence 
necessary to reopen his previously-denied claim of 
entitlement to service connection for an acquired psychiatric 
disorder, claimed as a nervous condition.  On remand, the 
Veteran should be so notified.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective 
notice under 38 U.S.C.A. § 5103(a) to 
satisfy the requirement of Dingess, 
which notifies the Veteran of the 
disability rating and effective date 
for the award of benefits that will be 
assigned if service connection is 
granted for an acquired psychiatric 
disorder, claimed as a nervous 
condition.

2.  Send the Veteran a corrective 
notice under 38 U.S.C.A. § 5103(a) to 
satisfy the requirement of Kent, which:  
(1) notifies the Veteran of the 
evidence and information necessary to 
reopen the claim of entitlement to 
service connection for an acquired 
psychiatric disorder, claimed as a 
nervous condition (i.e., describes what 
new and material evidence is under the 
standard applicable to claims filed 
after August 29, 2001); and (2) 
notifies the Veteran of what specific 
evidence would be required to 
substantiate the element or elements 
needed to establish entitlement to 
service connection for an acquired 
psychiatric disorder, claimed as a 
nervous condition, that were found 
insufficient in the prior denial on the 
merits (i.e., evidence indicating in-
service treatment or diagnosis of an 
acquired psychiatric disorder or a 
nervous condition, or evidence that 
same was aggravated by military 
service).

	3.  Readjudicate the Veteran's claim of 
entitlement to service connection for 
an acquired psychiatric disorder, 
claimed as a nervous condition, 
considering any additional evidence 
added to the record.  If the action 
remains adverse to the Veteran, provide 
the Veteran and his representative with 
a supplemental statement of the case 
and allow the Veteran an appropriate 
opportunity to respond thereto.  
Thereafter, return the case to the 
Board.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




